IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :               No. 2281 Disciplinary Docket No. 3
                                :
                Petitioner      :               No. 42 DB 2016
                                :
                                :               Attorney Registration No. 83928
           v.                   :
                                :               (Out of State)
JEFFREY DAVID GOLDMANN,         :
                                :
                Respondent      :


                                         ORDER


PER CURIAM


       AND NOW, this 28th day of July, 2016, upon consideration of the

Recommendation of the Disciplinary Board, Jeffrey David Goldmann is placed on

temporary suspension until further order by this Court. See Pa.R.D.E. 208(f)(5). He

shall comply with the provisions of Pa.R.D.E. 217.

       This Order constitutes an imposition of public discipline within the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.



       Justice Mundy did not participate in the consideration or decision of this matter.